Exhibit Northcore Technologies Inc. 302 The East Mall, Suite 300 Toronto, ONM9B 6C7 Tel: 416 640-0400 / Fax: 416 640-0412 www.northcore.com (TSX: NTI; OTCBB: NTLNF) For Immediate Release NORTHCORE RAISES $678, Toronto, ON - July 11, 2008 - Northcore Technologies Inc. (TSX: NTI; OTCBB:NTLNF), a global provider of asset lifecycle solutions, confirmed today that it has closed a private placement securing gross proceeds of $678,000 through the issuance of convertible debentures. “The funds will be used for general working capital purposes and to sustain
